IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 1, 2008
                                 No. 07-50445
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DANIEL LOPEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:02-CR-37-ALL


Before REAVLEY, JOLLY, and DENNIS, Circuit Judges.
PER CURIAM:*
      Daniel Lopez appeals the 24-month sentence imposed following the
revocation of his supervised release for a 2002 conviction on a marijuana offense.
Lopez argues that the district court failed to properly weigh the factors set forth
in 18 U.S.C. § 3553(a) and failed adequately to explain its sentencing decision
when it ordered his revocation sentence to run consecutively to a 128-month
sentence imposed for a 2006 federal conviction on a cocaine charge.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50445

      The Sentencing Guidelines recommend that a term of imprisonment
imposed upon revocation of supervised release “shall be ordered to be served
consecutively to any sentence of imprisonment that the defendant is serving.”
U.S.S.G. § 7B1.3(f) (p.s.). Section 3584(a), Title 18, provides that “[m]ultiple
terms of imprisonment imposed at different times run consecutively unless the
court orders that the terms are to run concurrently.” Thus, under § 3584(a), a
court may run multiple terms of imprisonment either consecutively or
concurrently. We have held that § 3584(a) applies to sentences imposed upon
revocation of supervised release as well as to initial terms of imprisonment.
United States v. Gonzalez, 250 F.3d 923, 928 (5th Cir. 2001).
      “After finding that a defendant has violated a condition of supervised
release, the district court must consider the factors contained in 18 U.S.C.
§ 3553(a) in determining the sentence to be imposed." Id. at 929; see § 3584(b)
(§ 3553(a) factors must be considered “in determining whether the terms
imposed are to be ordered to run concurrently or consecutively”). “Implicit
consideration of the § 3553 factors is sufficient.” Gonzalez, 250 F.3d at 930
(citation and internal quotation marks omitted).
      Neither at Lopez’s sentencing hearing nor in its revocation order did the
district court gave an explanation of why it ordered Lopez’s entire revocation
sentence to be run consecutively to an earlier federal sentence from Tennessee.
But even if we accord full review to Lopez’s arguments, some of which were not
addressed to the district court, we find the sentence procedurally and
substantively sound. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
Because the district court sentenced Lopez to a sentence within the
recommended guideline range, we infer that it considered all the factors required
for a fair sentence. See United States v. Smith, 440 F.3d 704, 708 (5th Cir.
2006). Lopez made no objections at sentencing, nor does he object to the district
court’s calculation of the advisory guidelines range. His only comment at
sentencing was a request that the revocation sentence run partially concurrently

                                       2
                                 No. 07-50445

with his Tennessee sentence. Immediately following that request, the district
court imposed a sentence that was entirely consecutive. Given the simplicity of
the sentencing issue and the fact that the district court heard it and then
responded by sentencing in accordance with § 7B1.3(f), we have sufficient
indication that the district court “considered the parties’ arguments and ha[d]
a reasoned basis for exercising his own legal decisionmaking authority.” See
Rita v. United States, 127 S. Ct. 2456, 2468 (2007). Further, our review of the
sentence is for abuse of discretion only. See Gall, 128 S. Ct. at 597. The
guidelines sentence is entitled to a presumption of correctness, and Lopez has
failed to rebut that presumption. See United States v. Alonzo, 435 F.3d 551, 555
(5th Cir. 2006); United States v. Nikonova, 480 F.3d 371, 376 (5th Cir.), cert.
denied, 128 S. Ct. 163 (2007)
      Accordingly, the sentence imposed by the district court is AFFIRMED.




                                       3